Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-6, 8-13 and 16-19 are currently under examination wherein claims 1, 8 and 13 have been amended and claims 16-19 have been newly added in applicant’s amendment filed on January 25, 2022. Claim 7 has been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-13 under 35 U.S.C. 103 as stated in the Office action dated October 25, 2021 have been withdrawn in light of the applicant’s amendment filed on January 25, 2022.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Julia Church Dierker on February 23rd, 2022.
The application has been amended as follows:
	The previously withdrawn claims 14 and 15 have been cancelled.
Allowable Subject Matter
4.	Claims 1-6, 8-13 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The applicant’s amendment filed on January 25, 2022 has obviated the previous rejections of claims 1-13 under 35 U.S.C. 103 as being unpatentable over WO (2009/017648 A1) as stated in the Office action dated October 25, 2021. WO (‘648 A1) does not disclose the exposing step as claimed in the independent claims 1 and 13. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/23/2022